Title: 31st.
From: Adams, John Quincy
To: 


       Mr. Parsons held a Justice’s Court for the trial of a trifling action of trover and conversion. The dispute was about 600 feet of pine boards. The witnesses on both sides were examined and after a trial of two hours; Mr. Parsons advised them to settle the matter between themselves without any judgment; which they accordingly did. The weather for a day or two past has been very mild and pleasant; verifying, the vulgar saying, mentioned at the beginning of the month. I walk’d with Putnam this afternoon and pass’d the evening with Townsend.
      